DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 17 was amended; claims 1-29 are pending.
Response to Arguments
Applicant's arguments filed September 22, 2022 have been fully considered but they are not persuasive.  Applicants argued that Kanbe does not teach receiving a value “associated with an identification of the host device after an event”.  Examiner does not agree, and responds that the claim limitations are not being afforded broadest reasonable interpretation.  First, “after an event” reads on any event that occurred before, and thus is at least inherent because any number of events must have occurred before (power on, boot up, allocation or access request of storage, etc.). Second, “associated with” reads on any association.  It is clear that a host identification is inherently associated with that host.  It is further submitted that any authentication request command, send from a host, must be comprised of some value or values.  Since this value(s) is sent from a host, it can be considered associated with that host.  Since it is associated with the host, and the host is associated with its identification, it is clear that the value(s) of the command is associated with the host identification, after an event, to the extent recited.  It is further noted that claim 17 recites slightly differently, “associated with an identification of the access command”, where value(s) of any access command sent must clearly be associated with any identification of that command.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 and 15-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe, US 2020/0244458 A1, in view of Teegavarapu et al., US 10,242,175 B2.
As to claim 1, Kanbe discloses a method comprising receiving from a host device at a first memory device, a first value that is associated with an identification of the host device after a user event (Claim 1, “receive an authentication request command from a first host”); transmitting, to the host device from the memory device, a second value that is based at least in part on the first value and comprises a random set of bits (Claim 1, “transmits a first authentication code to the first host” and Claim 7, “first authentication code includes a random number”); receiving, from the host device at the memory device, data or a command that comprises an encrypted third value  (Claims 13 and 20, “receiving an access command, which includes a second authentication code”, “the second authentication code is encrypted”); and, enabling  a functionality of the memory device based at least in part on the encrypted third value (Claims 1, 20, “permit an (permitting the) access to the nonvolatile memory”).
Kanbe does not disclose that the encrypted third value is based at least in part on the second value and a secret shared between the host device and the memory device.  However, this is a known means to generate such an encrypted value, and is taught in Teegavarapu.  See Claim 6, where “decrypting, based on a first seed of a random seed table, the encrypted host device data to generate host device data including a random seed index of the random seed table, a start signature and an end signature”, and “the random seed table is in the host device and the storage device”, and thus a secret shared between them).  It is clear that the command from the host in Kanbe can be encrypted by various means, and that Teegavarapu teaches such a method by using a second value (the host data) and a secret (the seed from the seed table).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to encrypt the command based on a value and a secret as recited, because as taught in Teegavarapu, this was a known means of providing authenticated access to a memory.
As to claims 2-5, 7-8 and 13, the Kanbe-Teegavarapu prior art combination described above discloses the limitations recited.  Claim 2 includes receiving, validating, and executing all of which can be seen as elements described and cited with regard to claim 1 receiving and enabling of functionality.  Claim 3’s seeding of the randomization is taught in Teegavarapu as indicated above.  The claim 4 and 5 limitations including pseudo random generator is seen as the Teegavarapu random seed index of a random seed table.  Claim 7 validating the host is seen as enabling the functionality of claim 1.  Claim 8 the matching of another encrypted value can be done as desired, and still seen as the matching in claim 1, and in response the enabling of functionality therein.
As to claim 6, the Kanbe-Teegavarapu prior art combination described above discloses the second value from a randomization process as recited, Kanbe claims 7 and 13.
As to claim 9, recites further access comparison of values, and refraining from validating when values don’t match, clear capabilities of the system as cited above, in particular Kanbe claim 13.
As to claims 10-12, the use of a counter and disabling functionality, and sending an alert, are clear capabilities in Kanbe, as indicated by Kanbe [0144].
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe, US 2020/0244458 A1, in view of Teegavarapu et al., US 10,242,175 B2, and further in view of Kim, US 2015/0242657 A1.
As to claim 14, neither Kanbe nor Teegavarapu disclose changing power mode. However, it was known to authenticate connections in systems when changing power modes, and was taught in an analogous system by Kim.  At [0037], Kim teaches that the host may be configured to provide information of entering or exiting certain power modes, in response to the authentication procedure.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention, to transition a memory between power modes, and performing associated steps based on, or after power mode changes, because it was known to be useful to associate power mode changes with memory authentication in such systems.
As to claim 15, Kanbe discloses disabling functionality as recited, since access can be denied as described above with regard to claim 1.
As to claim 16, Kanbe discloses a memory, inherently with elements as recited [0024].
As to claim 17, Kanbe discloses a method comprising: receiving, from a host device, an access command and a first value associated with an identification of the access command (Claim 1, “receive an authentication request command from a first host”); generating, at a memory device, a second value associated with the access command using a randomization process based at least in part on receiving the access command and the first value (Claim 1, “transmits a first authentication code to the first host” and Claim 7, “first authentication code includes a random number”); validating the access command as being from an authorized user of the memory device based at least in part on the first value matching with the second value based at least in part on generating the second value; and executing the access command based at least in part on validating the access command (Claims 13 and 20, “receiving an access command, which includes a second authentication code”, and, Claims 1, 20, “in a case where the second authentication code matches the first authentication code”, “permit an (permitting the) access to the nonvolatile memory”).
Kanbe does not disclose that the randomization process is based at least in part on a random quantity and a secret shared between the host device and the memory device.  However, this is a known means to generate such an encrypted value, and is taught in Teegavarapu.  See Claim 6, where “decrypting, based on a first seed of a random seed table, the encrypted host device data to generate host device data including a random seed index of the random seed table, a start signature and an end signature”, and “the random seed table is in the host device and the storage device”, and thus a secret shared between them).  It is clear that the command from the host in Kanbe can be encrypted by various means, and that Teegavarapu teaches such a method by using a second value (the host data) and a secret (the seed from the seed table).  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to encrypt the command based on a value and a secret as recited, because as taught in Teegavarapu, this was a known means of providing authenticated access to a memory.
As to claim 18, the permission of access described in Kanbe with regard to claim 17 above is seen as validating the host to the extent recited.
As to claim 19, the randomization processes are synchronized as recited, by using a common seed table, see Teegavarapu claim 6.
As to claim 20, recites further access commands and values in response, and refraining from executing the command when values don’t match, clear capabilities of the system as cited above, in particular Kanbe claim 13.
As to claims 21-22, the use of a counter and disabling functionality are clear capabilities in Kanbe, as indicated by Kanbe [0144]
As to claim 23, Kanbe discloses receiving the command and value concurrently (the command includes an authentication code, claim 13).
Claim(s) 24 and 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe, US 2020/0244458 A1, in view of Kim, US 2015/0242657 A1.
Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanbe, US 2020/0244458 A1, in view of Kim, US 2015/0242657 A1, and further in view of Teegavarapu et al., US 10,242,175 B2.
As to claim 24, Kanbe discloses a method, comprising:; enabling a first functionality of the memory device that allows a host device to read information stored by the memory device (Claims 1, 7, 13 and 20 as cited above); validating the host device as an authorized user of the memory device based at least in part on enabling the first functionality; and enabling a second functionality of the memory device based at least in part on validating the host device that allows the host device to read information stored by the memory device and to write information to the memory device based at least in part on validating the host device (Claims 1, 7, 13 and 20 as cited above).
Kanbe does not discloses transitioning a memory device from a first power mode to a second power mode, based at least in part on transitioning to the second power mode, after transitioning to the second power mode – that is, that all of these steps for authenticating were done in transitioning between power modes.  However, it was known to authenticate connections in systems when changing power modes, and was taught in an analogous system by Kim.  At [0037], Kim teaches that the host may be configured to provide information of entering or exiting certain power modes, in response to the authentication procedure.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention, to transition a memory between power modes, and performing associated steps based on, or after power mode changes, because it was known to be useful to associate power mode changes with memory authentication in such systems.
As to claim 25, neither Kanbe nor Kim disclose the validating is based upon a secret shared, as recited, but this was argued above with regard to the addition of the Teegavarapu reference to Kanbe, with regard to claims 1 and 17.  It would have been obvious to one of ordinary skill in the art at the time of the invention to validate the host device based on a shared secret as recited, because as taught in Teegavarapu, this was a known means of providing authenticated access to a memory.
As to claims 26-29, Kim discloses or makes obvious the recited limitations.  Claim 26 recites steps taken in transitioning back and forth between power modes, and the validation required, inherent capabilities of the system described and cited with regard to claim 24.  The remaining claims merely recite the states of power off, on, and reset, which were clearly intended and were inherent capabilities of the system.  See Kim [0037].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        September 29, 2022